This opinion is subject to revision before final
                  publication in the Pacific Reporter.

                              2015 UT 50

                                IN THE
     SUPREME COURT OF THE STATE OF UTAH
                     ———————
MICHAEL BARNECK, LINDA BARNECK, individually and as heirs of
      JUSTINE BARNECK, deceased, and HEIDI PAULSON,
                        Appellants,
                                   v.
UTAH DEPARTMENT OF TRANSPORTATION, and the STATE OF UTAH,
                       Appellee.
                           ———————
                            No. 20130429
                         Filed June 12, 2015
                           ———————
                   Eighth District, Duchesne
              The Honorable George M. Harmond
                        No. 120800019
                           ———————
                              Attorneys:
       David M. Bennion, Scott S. Bell, Alan S. Mouritsen,
                 Salt Lake City, for appellants
 Sean D. Reyes, Att‘y Gen., Peggy Stone, Reed Stringham, Ass‘t
            Att‘y Gen., Salt Lake City, for appellee
                           ———————
ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
which CHIEF JUSTICE DURRANT, JUSTICE DURHAM, JUSTICE PARRISH,
                  and JUDGE TOOMEY joined.

JUSTICE NEHRING did not participate herein due to his retirement;
         COURT OF APPEALS JUDGE KATE A. TOOMEY sat.

JUSTICE HIMONAS became a member of the Court on February 13,
2015, after oral argument in this matter, and accordingly did not
                           participate.
                           ———————
                         BARNECK v. UDOT
                        Opinion of the Court

 ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
  ¶1 During a brief but significant rainstorm, a culvert under
SR-35 in Duchesne County became obstructed, causing some fif-
teen feet of water to back up on the north side of the road. After
Utah Department of Transportation workers removed debris from
the road and tried unsuccessfully to unclog the culvert, they left
the scene. The standing water sat next to the road for several
hours and eventually caused it to collapse, leaving a gaping hole
in the middle of the road. Later that night, plaintiffs‘ vehicles ca-
reened into this chasm. Plaintiffs subsequently filed this suit
against UDOT for negligence and wrongful death. These claims
were dismissed on summary judgment in the district court, on the
basis of the determination that UDOT was entitled to immunity
under the Governmental Immunity Act.
  ¶2 In reviewing this decision, we are asked to interpret and
apply competing provisions of the Governmental Immunity Act—
provisions that waive immunity for ―any injury caused by . . . a
defective, unsafe, or dangerous condition of any highway [or] . . .
culvert,‖ UTAH CODE § 63G-7-301(3)(a)(i), while also providing an
exception to such waiver where ―the injury arises out of, in connec-
tion with, or results from . . . the management of flood waters‖ or
the ―repair, or operation of [a] flood or storm system[],‖ id. § 63G-
7-301(5)(p), (q). We reverse and remand. In so doing, we interpret
the statutory references to ―dangerous condition‖ of a ―culvert,‖
the ―management of flood waters,‖ and the ―operation of a flood
or storm system.‖ We also clarify the relationship between the
statutory waivers of immunity and exceptions therefrom, in a
manner repudiating the but-for standard of causation articulated
in some of our prior cases and adopting instead a standard of
proximate causation.
                                   I
  ¶3 On a July afternoon in 2011, over an inch of rain fell over
the course of about an hour in the area near mile marker 461 on


 1 The briefs identify this area a bit differently. They refer to it as
―near mile marker 46.5.‖ We are unsure of what to make of that
formulation, as we suppose that a ―mile marker‖ is in fact a mile
marker and not a half-mile marker, and see no indication in the rec-
ord or elsewhere that UDOT uses half-mile markers. But we note

                                  2
                         Cite as: 2015 UT 50
                       Opinion of the Court

SR-35 in Duchesne County.2 Such rain would usually collect in
and run down a natural gully and through a culvert passing un-
der SR-35. For reasons yet unknown, however, the culvert on this
particular day had become obstructed. And the water quickly
backed up, pooling at a depth of around fifteen feet. The water—
and debris it carried—then ran across the surface of SR-35. In re-
sponse to this and other occurrences at different locations along
SR-35, UDOT dispatched a team of workers to clear the debris.
  ¶4 Upon arriving on the scene, UDOT workers cleared the de-
bris on the road. They also attempted to clear the obstruction in
the culvert using a backhoe. UDOT‘s attempts to unblock the cul-
vert were ultimately unsuccessful, and the workers left for the day
at about 4:00 p.m. The decision to leave was based on the deter-
mination that there was no change in driving conditions and noth-
ing obstructing the roadway for motorists. A short time later, a
single UDOT worker returned to inspect the site one last time. He
saw some water flowing on the south side of SR-35. But he could
not see if the water was flowing from the culvert or if it was leach-
ing through the embankment under the road. The worker then left
for the day.
  ¶5 The pooled water sat for several hours and apparently re-
sulted in ―hydraulic piping‖—a phenomenon in which water
seeps through and displaces the road base. This process of hy-
draulic piping continued through the afternoon and night, and

this discrepancy anyway. We do so in case there literally is a ―mile
marker 46.5‖ on SR-35. Cf. J.K. ROWLING, HARRY POTTER AND THE
SORCERER‘S STONE 89–90 (1998) (noting Uncle Vernon and Aunt
Petunia‘s disbelief in the notion of a Platform 9 ¾ at King‘s Cross
Station); John Ingold, Colorado Hopes a Mile 419.99 Sign on Interstate
70       Thwarts      Stoners, DENVER        POST      (Jan.       10,
2014), http://www.denverpost.com/news/ci_24889289/colorado
-hopes-mile-419-99-sign-interstate-70 (noting the replacement of
mile marker 420 on I-70 with marker 419.99; noting that the num-
ber 420 is ―[i]n sports terms,‖ the ―‗Roll Tide‘ of weed,‖ and ex-
plaining that marker 420 repeatedly had been stolen by ―marijua-
na enthusiasts‖) (Only in Colorado. Or so we assume.).
 2 The facts set forth here are largely undisputed, but presented
in a light most favorable to the nonmoving party given that this
case comes before us on an appeal from summary judgment.

                                  3
                        BARNECK v. UDOT
                       Opinion of the Court

eventually the road collapsed. The result was a chasm in SR-35
that was twenty feet deep and thirty feet across. There were no
signs to alert oncoming traffic.
  ¶6 Plaintiff Heidi Paulson was traveling eastbound on SR-35
later that night when suddenly, and without warning, her car
slammed into the east wall of the chasm, falling nose-first to the
bottom. Paulson was severely injured. Only a short time later,
plaintiff Michael Barneck and his fifteen-year-old daughter Justine
were traveling westbound when they violently crashed into the
chasm, killing Justine and injuring Michael.
  ¶7 Plaintiffs sued UDOT on the basis of its alleged negligent
maintenance of the road and the clogged culvert. After discovery,
UDOT moved for summary judgment. UDOT claimed that it was
immune under the Governmental Immunity Act because the
plaintiffs‘ injuries arose out of the ―management of flood waters‖
and the ―operation‖ of a ―flood or storm system.‖ The district
court granted summary judgment in favor of UDOT on both theo-
ries. Plaintiffs now appeal.
  ¶8 We review the district court‘s decision granting summary
judgment de novo, affording it no deference. Torian v. Craig, 2012
UT 63, ¶ 13, 289 P.3d 479. In so doing, we determine whether
UDOT has established that there are no genuine issues of material
fact and that it is entitled to judgment as a matter of law. UTAH R.
CIV. P. 56(c).
                                 II
   ¶9 Utah‘s Governmental Immunity Act, UTAH CODE §§ 63G-7-
101 to -904, at once waives sovereign immunity and carves out
express exceptions to those waivers. The waiver of relevance to
this case is in the provision waiving immunity for ―any injury
caused by . . . a defective, unsafe, or dangerous condition of any
highway [or] . . . culvert.‖ Id. § 63G-7-301(3)(a)(i). And the rele-
vant exception, in turn, is in the provision retaining immunity
where ―the injury arises out of, in connection with, or results from
. . . the management of flood waters‖ or the ―repair, or operation
of [a] flood or storm system[].‖ Id. § 63G-7-301(5)(p), (q).
  ¶10 In advancing its motion for summary judgment, UDOT re-
lies on the above-cited exception provision. It claims that the neg-
ligence alleged by the plaintiffs concerned UDOT‘s ―management
of flood waters‖ or its ―repair[] or operation of [a] flood or storm

                                 4
                         Cite as: 2015 UT 50
                        Opinion of the Court

system[].‖ Plaintiffs see the case differently. They claim that their
injuries were caused by ―a defective, unsafe, or dangerous condi-
tion of [a] highway [or] . . . culvert,‖ and that the question of
UDOT‘s immunity is thus controlled by the above-cited waiver
provision. And in any event, to the extent there are disagreements
about the cause of plaintiffs‘ injuries, plaintiffs point to those dis-
agreements as an alternative ground (of genuine issues of material
fact) for denying UDOT‘s motion for summary judgment.
  ¶11 To resolve this dispute, we must first interpret the terms of
the operative waiver and exception provisions of the Governmen-
tal Immunity Act. We must also clarify the relationship between
these provisions by articulating the governing standard of causa-
tion in a case (like this one) in which the plaintiffs‘ injuries might
fairly be described as arising both out of conduct that is covered by
a waiver provision (defective or dangerous culvert) and out of
conduct that is described in an exception provision (management
of flood waters or operation of a storm system).
  ¶12 We proceed in that manner in the paragraphs that follow.
We (A) interpret the terms of the waiver of immunity for injuries
caused by ―a defective, unsafe, or dangerous condition of any
highway [or] . . . culvert‖; (B) set forth our understanding of the
exception for the ―management of flood waters‖; (C) construe the
exception for the ―operation of a flood or storm system‖; and (D)
establish the causation standard that applies in a case in which an
injury can be understood to arise both out of conduct that is de-
scribed in a waiver provision and in an exception.
                 A. Dangerous Condition of a Culvert
  ¶13 By statute, governmental immunity is waived for ―any in-
jury caused by . . . a defective, unsafe, or dangerous condition of
any highway [or] . . . culvert.‖ UTAH CODE § 63G-7-301(3)(a)(i).
The threshold question presented concerns the meaning of the
statutory reference to a ―defective, unsafe, or dangerous condi-
tion.‖
  ¶14 The operative terms of this waiver provision are imported
from tort law. Specifically, the reference to ―defective, unsafe, or
dangerous condition[s]‖ is an unmistakable transplant from the




                                  5
                         BARNECK v. UDOT
                       Opinion of the Court

law of premises liability.3 In that field, this court has long held
that landowners are liable in tort for defective or dangerous con-
ditions on their land causing injuries to invitees.4 Similar stand-
ards are embedded in settled tort law in other jurisdictions.5
  ¶15 These principles of premises liability have also long formed
the basis of an exception to the common law doctrine of sovereign




 3 See Glaittli v. State, 2014 UT 30, ¶¶ 26–27, 332 P.3d 953 (Lee, J.,
concurring in the judgment) (noting that the Governmental Im-
munity Act‘s waiver provisions incorporate ―classic terms of art
from premises liability in the law of tort‖ such as ―dangerous
condition‖ and ―latent condition‖ and ―natural condition‖ (inter-
nal quotation marks omitted)).
 4  See, e.g., Burt v. Utah Light & Power Co., 72 P. 497, 497–98 (Utah
1903) (affirming jury verdict in a case in which the defendant
maintained a ―tunnel conduit, 6 feet in diameter‖ near a county
highway, ―a break or rift in the conduit permitted about one-
fourth of the water flowing . . . to escape and flow to the county
road‖ below, causing the death of plaintiff‘s fifteen-year-old-son;
noting that ―the road in question was in the same dangerous con-
dition for several days,‖ and affirming the admissibility of evi-
dence offered to show the ―time and opportunity to the defendant
to discover and remedy the dangerous condition‖); Scoville v. Salt
Lake City, 39 P. 481, 482 (Utah Terr. 1895) (holding that even if ice
that had accumulated on a sidewalk was not from a ―natural
cause‖ but an ―artificial cause,‖ it still constituted a ―dangerous
condition‖ and a ―defect‖ in the sidewalk, resulting in the munic-
ipality‘s liability).
 5   See RESTATEMENT (SECOND) OF TORTS § 343 (1965) (setting forth
the terms of the law under which ―[a] possessor of land is subject
to liability for physical harm caused to his invitees by a condition
on the land‖); 2 DAN B. DOBBS ET AL., THE LAW OF TORTS § 276, at
84 (2d ed. 2011) (―The landowner owes to the invitee a nondele-
gable duty of care to make conditions on the land reasonably safe
. . . .‖); W. PAGE KEETON ET AL., PROSSER AND KEATON ON TORTS §
61, at 419–32 (5th ed. 1984) (discussing the premises liability no-
tion of a dangerous condition as applied to injuries to invitees).

                                  6
                         Cite as: 2015 UT 50
                       Opinion of the Court

immunity.6 It is accordingly unsurprising to see such principles
incorporated in the statute that displaced the common law in this
field—the Governmental Immunity Act. At various points in that
Act, the legislature speaks the language of premises liability in
codifying waivers of the government‘s immunity and exceptions
thereto. UTAH CODE § 63G-7-301(3)(a)(i) (waiving immunity for
injuries caused by ―a defective, unsafe, or dangerous condition‖ of
various public properties); id. § 63G-7-301(3)(b)(i) (retaining im-
munity for ―latent dangerous or latent defective condition[s]‖ of
those same public properties); id. § 63G-7-301(1)(c) (retaining im-
munity for injuries caused by the Division of Water Resources‘
failure to deliver water when it is due to a ―natural condition‖); id.
§ 63G-7-301(5)(k) (retaining immunity for injuries caused by ―any
natural condition on publicly owned or controlled lands‖).7
  ¶16 We accordingly construe the language of the statutory
waiver of immunity for a ―defective, unsafe, or dangerous condi-
tion of any highway [or] . . . culvert‖ to incorporate the term-of-art
sense of these terms from premises liability in tort.8 ―It can be no
accident that the relevant, operative terms of the Governmental
Immunity Act—those addressed to the government‘s immunity as


 6  See BLACK‘S LAW DICTIONARY 335 (9th ed. 2009) (noting that the
existence of a dangerous condition may ―result[] in [a] waiver of
sovereign immunity‖); see also Davis v. Provo City Corp., 265 P.2d
415, 419 (Utah 1953) (Crockett, J., concurring) (―Respected authori-
ties have recognized that where a static condition of extreme dan-
ger is knowingly permitted to persist, that the city may be held
liable [even if the city is engaged in a governmental function].‖).
 7 See also Glaittli, 2014 UT 30, ¶¶ 26–27 (Lee, J., concurring in the
judgment) (citing these and other provisions).
 8  See Maxfield v. Herbert, 2012 UT 44, ¶ 31, 284 P.3d 647 (―[W]hen
a word or phrase is ‗transplanted from another legal source,
whether the common law or other legislation, it brings the old soil
with it.‘‖ (quoting Felix Frankfurter, Some Reflections on the Reading
of Statutes, 47 COLUM. L. REV. 527, 537 (1947)); Hansen v. Hansen,
2012 UT 9, ¶ 19, 270 P.3d 531 (―Because the Utah support statute
adopts a legal term of art . . . with a settled meaning in the law, we
interpret the statute to embrace the meaning of the term as it is
understood in that context.‖).

                                  7
                         BARNECK v. UDOT
                       Opinion of the Court

regards its role as possessor of land or other property—coincide
with the key terms that have long been used to define the scope of
premises liability in tort.‖ Glaittli v. State, 2014 UT 30, ¶ 30, 332
P.3d 953 (Lee, J., concurring in the judgment). Thus, we read the
statute‘s waiver of immunity for ―defective, unsafe, or dangerous
condition[s]‖ of highways and culverts ―as a transplant from
premises liability in tort law.‖ Id. ¶ 31. And we therefore ―inter-
pret that term in a manner incorporating the ‗old soil‘ that it has
long carried at common law.‖ Id.
  ¶17 Under this term-of-art understanding, a dangerous condi-
tion is ―[a] property defect creating a substantial risk of injury
when the property is used in a reasonably foreseeable manner.‖
BLACK‘S LAW DICTIONARY 335 (9th ed. 2009). In other words, the
statutory waiver for ―defective, unsafe, or dangerous condi-
tion[s]‖ applies to injuries caused by a ―defect[] or dangerous
condition[] which [the government defendant] created, or of
which [it] was aware, and which [it] should reasonably foresee
would expose others to an unreasonable risk of harm.‖ Stephenson
v. Warner, 581 P.2d 567, 568 (Utah 1978).9
                   B. Management of Flood Waters
 ¶18 The statutory waiver of immunity for defective or danger-
ous conditions of highways and culverts is subject to exceptions.
One exception relevant here is as to injuries resulting from the
―management of flood waters.‖ UTAH CODE § 63G-7-301(5)(p).
UDOT seeks refuge in this provision. It advocates a broad under-

 9  Accord Akins v. Cnty. of Sonoma, 430 P.2d 57, 63 (Cal. 1967) (not-
ing statutory definition of ―dangerous condition‖ as ―a condition
of property that creates a substantial . . . risk of injury when such
property . . . is used with due care in a manner in which it is rea-
sonably foreseeable that it will be used.‖ (internal quotation
marks omitted)); RESTATEMENT (SECOND) OF TORTS § 343 (―A pos-
sessor of land is subject to liability for physical harm caused to his
invitees by a condition on the land if, but only if, he (a) knows or
by the exercise of reasonable care would discover the condition,
and should realize that it involves an unreasonable risk of harm to
such invitees, and (b) should expect that they will not discover or
realize the danger, or will fail to protect themselves against it, and
(c) fails to exercise reasonable care to protect them against the
danger.‖).

                                  8
                        Cite as: 2015 UT 50
                       Opinion of the Court

standing of ―management of flood waters‖ that would encompass
the broad range of conduct by UDOT that forms the basis of plain-
tiffs‘ allegations of negligence.
  ¶19 Plaintiffs offer a more limited view of this provision. They
would have us limit the concept of ―flood waters‖ to ―major
events that rarely occur‖—a standard that in their view was not
satisfied here because the rain storm in question was not so rare.
Alternatively, plaintiffs insist that in any event UDOT did not en-
gage in any effective ―management‖ given that its efforts were
minimal and unsuccessful.
  ¶20 We adopt a middle position. We read the statutory refer-
ence to ―flood waters‖ to embrace a term-of-art understanding
from tort law—an understanding that forecloses plaintiffs‘ princi-
ple limiting this provision to ―major‖ or ―rare‖ events. And we
interpret ―management‖ in a manner that is inconsistent with
plaintiffs‘ theory requiring successful management.
                          1. Flood waters
  ¶21 ―Flood waters‖ is not a statutorily defined term. As with
the phrase ―dangerous condition,‖ however, the term ―flood wa-
ters‖ is a legal term of art incorporated from tort law and other
fields.
  ¶22 In trespass liability in tort, ―flood waters‖ is an established
term of art. It is best understood in relation to other, related
terms—―watercourse‖ and ―standing water.‖ As the Restatement
(Second) of Torts commentary indicates:

       [I]n times of flood a stream may be swollen far be-
       yond its normal size. The additional volume of wa-
       ter is called flood water. As long as this flood water
       remains a part of the stream and continues to flow
       with it either in the main channel or in a separate
       flood channel . . . , it is part of the watercourse. But
       when flood water departs from the flowing stream
       and ceases to flow as part of the stream or becomes
       stagnant, it is no longer part of the watercourse.




                                  9
                         BARNECK v. UDOT
                       Opinion of the Court

  ¶23 RESTATEMENT (SECOND) OF TORTS § 841 cmt.k (1965).10 Thus,
―flood water‖ is water that flows beyond a regular watercourse.
And a ―watercourse,‖ in turn, is ―a stream of water . . . flowing
constantly or recurrently on the surface of the earth in a reasona-
bly definite natural channel.‖ Id. § 841(1); see also BLACK‘S LAW
DICTIONARY, supra at 1729 (defining ―watercourse‖ as ―[a] body of
water, usu. of natural origin, flowing in a reasonably definite
channel with bed and banks‖).
  ¶24 A ―watercourse‖ includes the channel or bed itself and
does not require that the bed carry running water year-round. So
a watercourse may be dry ―in time[s] of drought‖ and running
with water at other times of the year. RESTATEMENT (SECOND) OF
TORTS § 841 cmts. a, c. ―Surface water‖ on the other hand, is ―wa-
ter from rain, melting snow, springs or seepage, or detached from
subsiding floods, that lies or flows on the surface of the earth but
does not form a part of a watercourse . . . . ‖ Id. § 846.
  ¶25 In accordance with these principles, rain water falling and
accumulating outside of a ―watercourse‖—even in significant
quantities—is not ―flood water‖ but ―surface water.‖ See, e.g., S.
Pac. Co. v. Proebstel, 150 P.2d 81, 83 (Ariz. 1944); Horton v. Goode-
nough, 194 P. 34, 37 (Cal. 1920). Thus, it is only after that water
joins a watercourse (whether the watercourse is natural or artifi-
cial) and then spills out over its banks (whether the cause is natu-


 10 This is not to say that all abnormal volumes of water within a
watercourse are ―flood water.‖ The Restatement goes on to note
that ―[s]ome streams have overflow or flood channels that carry
the excess water of the stream during high water or flood peri-
ods.‖ RESTATEMENT (SECOND) OF TORTS § 841 cmt.f. So long as the-
se channels are ―reasonably defined,‖ ―they are part of the water-
course.‖ Id. And additional volumes of water in those channels
are not ―flood waters.‖ Id.; see also Fitzpatrick v. Okanogan Cnty.,
238 P.3d 1129, 1134 (Wash. 2010) (en banc) (noting that water
within the ―flood channel‖ of a stream is still a part of ―[a] natural
watercourse,‖ and is not ―flood water‖ or ―surface water‖ for
purposes of the common enemy doctrine (internal quotation
marks omitted)); Mogle v. Moore, 104 P.2d 785, 789 (Cal. 1940)
(―The term ‗flood waters‘ is used to indicate waters which escape
from a water course . . . and flow over adjoining lands in no regular
channel . . . .‖ (emphasis added)).

                                 10
                         Cite as: 2015 UT 50
                        Opinion of the Court

ral or artificial) that it becomes ―flood water.‖ See, e.g., Maricopa
Cnty. Mun. Water Conservation Dist. No. 1 v. Warford, 206 P.2d 1168,
1175 (Ariz. 1949); Williams v. Carbon Cnty. Bd. of Educ., 780 P.2d
816, 818 (Utah 1989) (rejecting a school district‘s claim of immuni-
ty—where water collected on a parking lot the district had resur-
faced damaged neighboring lands—on the ground that the dam-
ages resulted ―from the runoff surface waters‖ and not the ―man-
agement of flood waters‖ (emphasis added) (internal quotation
marks omitted)).
  ¶26 Accordingly, the status of water as ―flood water‖ does not
depend, as plaintiffs suggest, on the rarity of the rainstorm that
produced it. We don‘t doubt, as plaintiffs note, that the highly
unusual flooding that occurred in downtown Salt Lake City in
1983 animated the legislature‘s attention to this matter. But, as we
have stated before, it is ―an erroneous premise‖ to assume that
―statutory provisions are addressed only to the specific problems
giving rise to their adoption.‖ Graves v. Ne. Servs., Inc., 2015 UT 28,
¶68, 345 P.3d 619; see also Hooban v. Unicity Int’l, Inc., 2012 UT 40,
¶ 17, 285 P.3d 766 (―[W]e cannot presume that the legislature
meant only to deal with [one] particular problem, as legislative
bodies often start with one problem in mind but then reach more
broadly in their ultimate enactment.‖). Thus, the fact that unusual
rainfall animated the passage of the flood waters provision does
not limit the scope of the ―flood waters‖ provision to such events.
The status of water as ―flood water‖ depends on its connection
and location relative to a watercourse, not the water‘s unusual-
ness. ―Flood waters‖ are those that have joined a watercourse and
spilled over its banks. Extending these principles to the Govern-
mental Immunity Act, UDOT retains immunity for injuries caused
by its management of flood waters—of waters that have escaped a
watercourse, by exceeding its bounds and flowing out over adja-
cent property. To the extent UDOT‘s activities are directed at a
defective culvert as the source of the flood waters, on the other
hand, the statute‘s immunity does not attach. See UTAH CODE
§ 63G-7-301(3)(a)(i).
                           2. Management
  ¶27 As with ―flood waters,‖ the term ―management‖ is not de-
fined in the Governmental Immunity Act. And the parties again
offer competing definitions of the term. UDOT advances a broad
definition—encompassing any management-level decision, in-

                                  11
                        BARNECK v. UDOT
                       Opinion of the Court

cluding a decision to leave flood water as is (i.e., omissions).
Plaintiffs, on the other hand, contend for a narrower construction.
They insist that management encompasses only active—and suc-
cessful—attempts to direct flood water. We reject plaintiff‘s argu-
ment as untenable and adopt UDOT‘s position in part.
  ¶28 The term management ―is not expressly defined in the Act,
and does not appear to be a technical term of art.‖ Hi-Country
Prop. Rights Grp. v. Emmer, 2013 UT 33, ¶ 18, 304 P.3d 851. We ac-
cordingly ―construe it to partake of the ordinary meaning the
word would have to a reasonable person familiar with the usage
and context of the language in question.‖ Id. (internal quotation
marks omitted). A starting point for assessing ordinary meaning
is the dictionary. We start there because the dictionary attests to a
range of senses that a given term has been given over time. See id.
¶ 19.
  ¶29 The attested senses of ―management‖ and of its root verb
―manage‖ leave room for elements of the meanings advanced by
both parties. As UDOT indicates, sometimes ―management‖ is
simply ―the act or art of managing,‖ as in ―the conducting or su-
pervising of something,‖ especially ―the executive function of
planning, organizing, coordinating, directing, controlling, and su-
pervising.‖ WEBSTER‘S THIRD NEW INTERNATIONAL DICTIONARY
1372 (2002).11 Yet the plaintiffs‘ notion of ―management‖ also finds
tenable support in the dictionary. An alternative notion of ―man-
age‖ is ―to control and direct.‖ Id. And sometimes ―manage‖ even
conveys success—as in the notion of ―manage‖ as ―[t]o succeed in
accomplishing, achieving, or producing.‖ AMERICAN HERITAGE



 11  See also AMERICAN HERITAGE DICTIONARY OF THE ENGLISH
LANGUAGE 1064–65 (5th ed. 2011) (―management‖: ―[t]he act,
manner, or practice of managing; handling, supervision, or con-
trol‖; ―manage‖: ―[t]o have charge of; direct or administer‖);
RANDOM HOUSE DICTIONARY OF THE ENGLISH LANGUAGE 1166 (2d
ed. 1987) (―management‖: ―the act or manner of managing; han-
dling, direction, or control‖; ―manage‖: ―to take charge or care
of‖); AMERICAN HERITAGE DICTIONARY OF THE ENGLISH LANGUAGE
792 (2d ed. 1981) (―management‖: ―[t]he act, manner, or practice
of managing, handling, or controlling something‖; ―manage‖: ―to
direct or administer‖).

                                 12
                       Cite as: 2015 UT 50
                      Opinion of the Court

DICTIONARY OF THE ENGLISH LANGUAGE 1065 (5th ed. 2011).12 But
see WEBSTER‘S THIRD NEW INTERNATIONAL DICTIONARY 1372 (defin-
ing ―manage‖ as to ―handle either well or ill‖).
  ¶30 Thus, the dictionary itself cannot resolve the contest of
meanings of management put forward by the parties. But the struc-
ture and context of the Governmental Immunity Act serve to do
so. In context, it makes no sense to read ―manage‖ to be limited to
the notion of successfully accomplishing or achieving something. A
provision preserving the government‘s immunity from liability for
injuries caused by the ―management‖ of ―flood waters‖ necessari-
ly presumes that such management may not be successful. Oth-
erwise there would be no need for immunity from suit. For that
reason we cannot agree with plaintiffs that ―making a futile effort
that is doomed to failure . . . does not qualify as management.‖
  ¶31 We likewise conclude that ―management‖ cannot be lim-
ited to the physical function of actively ―control[ling] and di-
rect[ing]‖ the flood waters themselves. WEBSTER‘S THIRD NEW
INTERNATIONAL DICTIONARY 1372. That notion of management
makes no sense in the context of a provision preserving immunity
for injuries arising out of ―the management of flood waters, earth-
quakes, or natural disasters.‖ UTAH CODE § 63G-7-301(5)(p) (empha-
sis added). One cannot control or direct an earthquake or a torna-
do. The only way that government can manage those phenomena is
in the broad sense advanced by UDOT—by ―conducting or su-
pervising‖ the government‘s efforts to deal with them, by ―plan-
ning, organizing, coordinating, and supervising.‖ WEBSTER‘S
THIRD NEW INTERNATIONAL DICTIONARY 1372. So that sense of
management must suffice to trigger the flood waters immunity,
since under the canon of consistent usage13 ―management‖ cannot




 12 See also AMERICAN HERITAGE DICTIONARY OF THE ENGLISH
LANGUAGE 1065 (5th ed.) (providing one definition of ―manage-
ment‖ as ―[s]kill in managing; executive ability‖); RANDOM HOUSE
DICTIONARY OF THE ENGLISH LANGUAGE 1166 (same).
 13  ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE
INTERPRETATION OF LEGAL TEXTS 173 (2012) (describing this canon
and explaining that ―the more connection [one use of a word in a
statute] has with the [use of the word] under consideration, the

                                13
                         BARNECK v. UDOT
                       Opinion of the Court

properly mean one thing as applied to two of the objects in a se-
ries (earthquakes and natural disasters) but something else as ap-
plied to the other object in the same series (flood waters).14
  ¶32 Thus, we interpret the statute‘s immunity for injuries aris-
ing out of the ―management‖ of flood waters to refer to executive
efforts at planning, organizing, coordinating, or supervising the
government‘s response to such waters. Such efforts could certain-
ly encompass a studied decision to do nothing. On that basis we
reject the plaintiffs‘ assertion that ―omissions‖ could not count as
―management.‖
  ¶33 Yet we also stop short of a whole-hearted endorsement of
UDOT‘s (and the district court‘s) position—that any and all ―inac-
tion‖ counts as ―management.‖ Certainly there are some decisions
not to act (like a decision to allocate flood mitigation resources to
one affected area and not another) that easily qualify as managerial
omissions. But if government literally does nothing—making no
studied assessment of flood waters and rendering no decision as
to how to deal with the problem—then there would appear to be
no management at all, and thus no sense in which an injury could
arise out of such management.15
               C. Operation of a Flood or Storm System
  ¶34 A second basis for immunity under the Act is for injuries
arising out of ―the construction, repair, or operation of flood or
storm systems.‖ UTAH CODe § 63G-7-301(5)(q). UDOT contends
that the culvert in question is a ―storm system.‖ Its principal ar-

more plausible the argument becomes‖ that they share the same
meaning).
 14 This is not to say that active efforts at directing or controlling
flood waters would not qualify as ―management.‖ Such efforts
would undoubtedly count as one of the more common ways for
the government to deal with flood waters, and would thus qualify
for immunity. But the statute renders plaintiffs‘ limited view of
―management‖ untenable. That term cannot be limited to active
attempts to direct or control for reasons noted above.
 15  See, e.g., AMERICAN HERITAGE DICTIONARY OF THE ENGLISH
LANGUAGE 1064–65 (5th ed.) (―management‖: ―[t]he act, manner, or
practice of managing; handling, supervision, or control‖ (emphasis
added)).

                                 14
                         Cite as: 2015 UT 50
                       Opinion of the Court

gument for that conclusion is the notion that it groups the culvert
in question together with other culverts in the same general area
for certain reporting purposes. The district court agreed. It con-
cluded that the culvert in question was part of a ―storm system‖
in the sense of ―an organized or established procedure or method
or the set of materials or appliances used to carry it out.‖
WEBSTER‘S THIRD NEW INTERNATIONAL DICTIONARY 2322; see also id.
(―an aggregation . . . of objects joined in regular interaction or in-
terdependence‖).
  ¶35 We disagree. UDOT has not asserted that the culvert is a
storm system; at most it has suggested that it is part of one. That
cannot be enough to sustain the applicability of the statutory ex-
ception. If that were sufficient, the ―storm system[]‖ exception
would swallow the ―culvert‖ rule. In a statute that waives im-
munity for injuries caused by a defective ―culvert‖ but reinstates
immunity for injuries arising out of the operation of ―storm sys-
tems,‖ a culvert cannot logically be equated with a storm system.
                         D. Proximate Cause
  ¶36 The Immunity Act‘s waivers extend to injuries ―proximate-
ly caused‖ by a governmental entity‘s negligence, UTAH CODE
§ 63G-7-301(4), or ―caused by‖ a ―defective, unsafe, or dangerous
condition‖ of a ―culvert,‖ id. § 63G-7-301(3)(a)(i). In the exception
provisions, however, immunity is reinstated for injuries that
―arise[] out of, in connection with, or result[] from‖ a latent defec-
tive condition of a culvert, id. § 63G-7-301(b)(i); from the ―man-
agement of flood waters,‖ id. § 63G-7-301(5)(p); or from the ―con-
struction, repair, or operation of flood or storm systems,‖ id.
§ 63G-7-301(5)(q).
  ¶37 The parties offer competing constructions of these causa-
tion standards. In UDOT‘s view, immunity attaches if there is any
causal connection between the management of flood waters or the
operation of a storm system and the plaintiffs‘ injuries. The plain-
tiffs disagree. They insist that ―UDOT should not be immune from
any damages . . . for time immemorial,‖ and that there must be
some ―sufficient causal nexus‖—based on the ―actions taken,‖ the
time between the government action and the injury, and ―the de-
gree of risk at issue.‖
 ¶38 We concede that UDOT‘s approach finds support in our
precedents. But we reject it on the ground that it yields an expan-


                                 15
                         BARNECK v. UDOT
                        Opinion of the Court

sive notion of the Immunity Act‘s exceptions that effectively swal-
lows the antecedent waivers. With that in mind, and in an attempt
to reconcile the results of our prior decisions (if not the analysis of
our prior opinions) with the operative terms of the statute, we re-
pudiate the language of some of our prior opinions and adopt a
new standard. Under the new standard (explained further below),
we hold that an immunity-invoking condition (such as the man-
agement of flood waters or operation of a storm system) must be a
proximate cause of the plaintiff‘s injuries in order to sustain the re-
instatement of immunity.
  ¶39 In a number of prior opinions, we have concluded that a
but-for causal connection is sufficient to trigger a statutory rein-
statement of immunity under an exception provision of the Act.
See Hoyer v. State, 2009 UT 38, ¶ 32, 212 P.3d 547; Blackner v. Dep’t
of Transp., 2002 UT 44, ¶15, 48 P.3d 949; Taylor ex rel. Taylor v. Og-
den City Sch. Dist., 927 P.2d 159, 163 (Utah 1996). This test has
some arguable basis in the statutory text. The exception provi-
sions do not speak explicitly in terms of proximate cause. They
reinstate immunity for an injury that ―arises out of, in connection
with, or results from‖ one of the exceptions. UTAH CODE § 63G-7-
301(5). And the ―results from‖ formulation may properly be un-
derstood as the invocation of a but-for test, see Burrage v. United
States, 134 S. Ct. 881, 887–89 (2014) (collecting cases holding that
similar phrases indicate but-for causation), particularly if read in
contrast to the express proximate cause standard in the waiver of
immunity for negligence, see UTAH CODE § 63G-7-301(4).
  ¶40 In the abstract, the Immunity Act‘s different causation for-
mulations—of ―proximate[] cause[]‖ in the negligence waiver but
―results from‖ in connection with the statutory exceptions—might
imply two different standards of causation. This could arguably
follow from the premise that where a statute ―has used one term
in one place, and a materially different term in another, the pre-
sumption is that the different term denotes a different idea.‖
SCALIA & GARNER, supra note 13, at 170. But this presumption is a
rather weak one. Id. at 171 (referring to the canon as ―often disre-
garded‖ and ―particularly defeasible by context‖). It can easily be
rebutted by context. And in any event it begs the question—of
whether the second term is ultimately a ―materially different‖ one
(or instead merely a synonym). In this instance we deem the ref-



                                  16
                         Cite as: 2015 UT 50
                        Opinion of the Court

erence to ―arises out of‖ as synonymous with ―proximately
caused,‖ for reasons set forth below.
  ¶41 First, the ―results from‖ formulation in the exception provi-
sions is not obviously ―materially different‖ from the proximate
cause standard in the waiver provision. Sometimes ―results from‖
is understood to convey the principle of proximate cause. For
years this court and others interpreted the Federal Employers‘ Li-
ability Act—which recognizes a tort cause of action for federal
railroad employees for ―injury or death resulting‖ from a rail-
road‘s negligence—to require proof of proximate cause. Raab v.
Utah Ry. Co., 2009 UT 61, ¶¶ 12, 41–42, 221 P.3d 219.16 And alt-
hough the U.S. Supreme Court reached a different conclusion in
CSX Transp., Inc. v. McBride, 131 S. Ct. 2630 (2011), that court can
hardly be understood to have ruled that this terminology always
conveys a but-for standard of causation. Instead it has recognized
that courts ―read phrases like ‗results from‘ to require but-for cau-
sality‖ only ―[w]here there is no textual or contextual indication to
the contrary.‖ Burrage, 134 S. Ct. at 888 (interpreting the phrase
―results from‖ in the federal Controlled Substances Act to require
but-for causation, rather than a ―substantial‖ factor causation
standard, before imposing mandatory 20-year sentencing en-
hancement, without reaching question of whether it also requires
a showing of proximate causation).
  ¶42 Second, in this instance there are strong ―textual‖ and
―contextual‖ indications that the ―results from‖ terminology of
the exception provisions is in line with the ―proximately caused‖
standard in the waiver provision. Most important is the fact that a
―but-for‖ reading of ―arises out of‖ would allow the statutory ex-
ceptions to nullify the immunity waivers in a number of common
circumstances. It is easy to imagine circumstances in which the


 16  See CSX Transp., Inc. v. McBride, 131 S. Ct. 2630, 2644–45 (2011)
(Roberts, J., dissenting) (noting that the Supreme Court‘s ―own
cases, for 50 years after the passage of FELA, repeatedly recog-
nized that proximate cause was required for recovery under that
statute‖); see also id. at 2646 (noting that the Court has ―applied the
standard requirement of proximate cause to actions under federal
statutes where the text did not expressly provide for it‖ in every-
thing from securities fraud, to RICO, to Antitrust, to environmen-
tal cases under NEPA).

                                  17
                         BARNECK v. UDOT
                       Opinion of the Court

government‘s waiver of immunity for negligence would be com-
pletely erased by a but-for connection to wide-ranging activity
covered by an exception—like the performance of a ―discretionary
function,‖ UTAH CODE § 63G-7-301(5)(a), ―the collection of and as-
sessment of taxes‖, id. § 63G-7-301(5)(h), or the ―issuance, denial,
suspension, or revocation of, or by the failure or refusal to issue,
deny, suspend, or revoke, any permit, license, certificate, approv-
al, order, or similar authorization,‖ id. § 63G-7-301(5)(c).
  ¶43 If a but-for connection to these activities were enough to
override the government‘s waiver of immunity for negligence, the
statutory waiver would be overridden in a wide range of cases.17
That makes little sense in the context of a statute aimed at waiving
governmental immunity for negligence and other governmental
activity specified in the waiver provisions. The problem with the
but-for standard is evident in the context of this case. Any case of
a defective culvert would also (quite inevitably) encompass a but-
for connection to discretionary functions, to taxes, and to permits
or licenses. Yet if such a but-for connection were sufficient to rein-
state immunity, the waiver for defective culverts would be nulli-
fied. We reject the but-for standard on that basis.
  ¶44 If we are to give effect to both sets of provisions (as we
must), we cannot properly reinstate immunity on a mere showing
of ―some causal relationship,‖ e.g., Taylor, 927 P.2d at 163, between
the excepted immune act and the plaintiff‘s injury. Our analysis
must vindicate—and mediate—both sets of provisions (waivers


 17 See Kerr v. City of Salt Lake, 2013 UT 75, ¶¶ 16, 21–23, 322 P.3d
669 (rejecting a city‘s reliance on the ―discretionary function‖ ex-
ception in a case of injury caused by the defective condition of a
sidewalk; explaining that ―[b]ecause all cities must decide how to
allocate scarce public funds to maintain sidewalks, Salt Lake
City‘s interpretation of the discretionary function exception
would completely negate the explicit waiver of governmental
immunity for defective or dangerous sidewalks‖); Thayer v. Wash.
Cnty. Sch. Dist., 2012 UT 31, ¶ 57, 285 P.3d 1142 (Lee, J., dissent-
ing) (rejecting a but-for causation standard in the context of the
licensing exception; noting that nearly all negligent driving deci-
sions by government employees could be shielded by ―plausibly
trac[ing] the injury back to the issuance of the employee‘s driver‘s
license‖).

                                 18
                         Cite as: 2015 UT 50
                       Opinion of the Court

and exceptions). We therefore hold that the exception provisions
(reinstating immunity) are properly invoked only where a plain-
tiff‘s injury is proximately caused by immune conduct.
  ¶45 In so holding, we need not and do not overrule the results
of our prior decisions, as most of them can be recast in terms con-
sistent with the standard we adopt today. As noted above, three
of our prior cases adopt the but-for standard—Taylor, Blackner,
and Hoyer. All three cases arguably would have come out the
same way under the proximate cause standard.
  ¶46 Taylor arose out of a fight between students in a middle
school restroom. Id. One of the students pushed the plaintiff,
whose hand then went through a glass window. Id. The student,
through his parents, sued the school district, claiming negligence
in not having installed safety-glass in the bathroom. Id. And the
district then invoked immunity under an exception for injuries
arising ―out of assault.‖ Id. at 160. Adopting and applying a but-
for test, we held that ―the nerve and tendon damage to [the plain-
tiff‘s] hand was the result of [the plaintiff‘s] being shoved into the
window by a fellow student.‖ Id. at 163. In Taylor, however, it was
beyond question that the student pushing the plaintiff into the
window was also a proximate cause of the injury. So the invocation
of the but-for test was immaterial. The case would have come out
the same way under the standard we adopt today.
  ¶47 In Blackner the plaintiff was stopped on a canyon road wait-
ing for a UDOT front-end loader to clear snow from an avalanche
that had occurred earlier that morning. 2002 UT 44, ¶ 4. A UDOT
employee was inspecting avalanche-prone areas nearby and no-
ticed that many cars, including the plaintiff‘s, were parked direct-
ly beneath a known avalanche zone. Id. ¶ 5. The employee cau-
tioned others about the problem, but a determination was made
that the loader could continue clearing the road. Id. Only mo-
ments after removing the last bit of snow, a second avalanche hit,
injuring the plaintiff. Id. ¶¶ 6–7. UDOT invoked the ―natural con-
dition‖ exception under the Act, and we affirmed on the ground
that the avalanches were natural conditions and both but-for
causes of the plaintiff‘s injuries. Id. ¶¶ 15–16. Again, however, the
avalanches were also quite apparently the proximate cause of the
plaintiff‘s injuries—the impact on the plaintiff was direct and




                                 19
                          BARNECK v. UDOT
                        Opinion of the Court

quite foreseeable.18 So the Blackner result would be correct under
our new standard despite the fact that UDOT‘s alleged negligence
was likely also a proximate cause.19
  ¶48 The Hoyer case is more difficult to reconcile with our new
standard, but even that case may arguably have come out the
same way. In Hoyer the plaintiff sued the Department of Wildlife
Resources for negligently failing to care for snakes it had seized
from the plaintiff during the execution of a search warrant. 2009
UT 38, ¶¶ 2–3. The plaintiff offered to have an expert come in and
care for the snakes while DWR held them, but DWR refused. Id.
¶ 3. All but eight of the snakes died as a result. Id. DWR claimed
immunity under the ―judicial or administrative proceeding‖ ex-
ception under the Act. Id. ¶ 24. We held that DWR was immune
because ―the snakes would not have died‖ ―[b]ut for these judicial
proceedings.‖ Id. ¶ 32. Yet again this same result arguably could
still have obtained under a proximate cause inquiry—if, for ex-
ample, it could be shown that the seizure of a fickle breed of boa
constrictors to instigate a criminal proceeding heightened the
scope of the risk of the snakes dying, making such a result fore-
seeable under the circumstances.20




 18 See Fluehr v. City of Cape May, 732 A.2d 1035, 1041 (N.J. 1991)
(holding in statutory tort sovereign immunity case that ―the natu-
ral conditions of the ocean,‖ rather than lifeguards‘ negligence,
―were the legal cause‖ of a surfer‘s broken neck (emphasis added)).
 19  That is the net effect of a determination that a particular injury
is a proximate result of both an act for which the government has
waived immunity (such as negligence) and an act for which the
statute reinstates it (such as a natural condition): To give effect to
both the waiver and the exception, immunity is first waived and
then reinstated.
 20 See, e.g., B.R. ex rel. Jeffs v. West, 2012 UT 11, ¶ 28, 275 P.3d 228
(explaining that ―proximate cause‖ requires an inquiry into
―whether the precise causal mechanism of a plaintiff‘s injuries
was a foreseeable result of‖ the defendant‘s allegedly tortious ac-
tions); Chylinski v. Wal-Mart Stores, Inc., 150 F.3d 214, 217 (2d Cir.
1998) (―In order to determine whether a defendant's conduct is the
proximate cause of an injury, it is . . . necessary to determine

                                   20
                        Cite as: 2015 UT 50
                       Opinion of the Court

  ¶49 The point is not to say that all of our prior cases are con-
sistent with the new standard we adopt today. We adopt this
standard because we deem it required by the structure and text of
the Immunity Act. And we repudiate our prior decisions to the
extent they are irreconcilable with our new standard.
                                 III
  ¶50 The above legal background sets the stage for our analysis
of the motion for summary judgment before us on appeal. In as-
sessing UDOT‘s motion, we consider whether UDOT has estab-
lished that ―there is no genuine issue as to any material fact‖ and
that it is ―entitled to a judgment as a matter of law.‖ UTAH R. CIV.
P. 56(c). We conclude that UDOT has failed to carry that burden
under the legal standards set forth above, and accordingly re-
verse.
  ¶51 As an initial matter, it seems apparent that plaintiffs have
properly invoked the waiver of immunity for injuries caused by a
defective culvert. The culvert contained a ―defect‖ (the blockage)
that created a ―substantial risk of injury‖ (hydraulic piping and
the eventual chasm). And the plaintiffs‘ injuries are (at least argu-
ably) proximately connected to the defect in the culvert—in that
the blockage heightened the scope of the risk in a manner leading
to injuries that were easily foreseeable.
  ¶52 It seems equally as clear that at least some of the water in-
volved in this incident was ―flood water.‖ During the downpour,
water began running in a watercourse—the gully and culvert. As
a result of a defect in the culvert, the water backed up on the north
side of SR-35, swelling beyond its bounds and flowing out ―in no
regular channel‖ over the surface of SR-35. Whether the water that
remained pooled on the north side of the road was ―flood water‖
remains to be seen, as neither of the parties presented any evi-
dence on whether that water had gone beyond the bounds of the
gully other than having spilled over the road at some point before
receding. Ultimately, however, at least some of the water involved
in this incident—the amount that went over the road—was ―flood
water‖ within the meaning of the Act.



whether the harm caused is within the foreseeable scope of the
risk created by the defendant's conduct.‖).

                                 21
                          BARNECK v. UDOT
                        Opinion of the Court

  ¶53 That said, UDOT has not established that the government
activity forming the basis of the plaintiffs‘ claims amounted to
―management‖ of any such flood waters. The claim on review on
summary judgment is rooted in the allegation that the ―legal and
proximate cause‖ of plaintiffs‘ injuries was UDOT‘s negligence in
its ―fail[ure] to eliminate the blockage‖ in the culvert, its failure to
―disburse the water‖ that had collected in the gully, and its failure
―to warn of or protect travelers from the dangerous conditions on
SR-35.‖ Those allegations are focused on UDOT‘s actions in deal-
ing with the culvert and with the water pooled next to the em-
bankment (water that has not been shown to be ―flood water‖).
  ¶54 Plaintiffs‘ evidence on summary judgment was along the
same lines. In the briefing on summary judgment in the district
court, plaintiffs presented evidence focused on UDOT‘s alleged
negligence in its attempts to unclog the culvert. In their statement
of undisputed facts (which were eventually agreed to by UDOT
for purposes of summary judgment), plaintiffs pointed to UDOT‘s
knowledge of the dangers of pooled water next to an embank-
ment, its failure to inspect the south side of the gully to see if the
water was leaching through the embankment or flowing from the
culvert, its failure to leave warning signs, and its minimal efforts
in trying to unblock the culvert. And although plaintiffs refer-
enced the water that spilled over SR-35, at no time did they allege
or was any evidence put forward to show that their injuries were
causally related to UDOT‘s management of that water. The only
water UDOT was alleged to have managed in a manner causing
injuries to plaintiffs was water that apparently was still inside a
watercourse (the water pooled on the north side of the road in the
gully).21
  ¶55 UDOT‘s argument on appeal accepts this premise, at least
in part. In its briefing to this court, UDOT asserts that ―the culvert
became blocked; the water in the adjacent wash escaped from the


 21 The parties did not develop a factual record as to the character
of the pooled water or the natural bounds of the gully on the
north side of the road. We assume at this point that it was simply
water still inside the watercourse (the gully). We do not foreclose
the possibility that this water was ―flood water,‖ though we do
not endorse that view either. We reserve the matter for further in-
quiry on remand.

                                  22
                        Cite as: 2015 UT 50
                       Opinion of the Court

wash and flowed over normally dry round; and UDOT made an
effort to eliminate the blockage.‖ ―Those facts,‖ UDOT concludes,
―establish that UDOT managed the flood water.‖ (Emphasis add-
ed). But that argument only serves to emphasize the nature of the
plaintiffs‘ claims as set forth above. UDOT‘s ―effort to eliminate
the blockage‖ was an attempt to remedy a defect in a culvert, not
to manage flood waters. See supra ¶ 25. UDOT has accordingly
failed to establish that there are no genuine issues of fact and that
it is entitled to judgment as a matter of law.
  ¶56 UDOT also failed to establish a right to judgment as a mat-
ter of law under the ―storm system‖ exception. This argument
fails as a matter of law. For reasons noted above, a single culvert
might qualify as a component part of a ―storm system,‖ but it is
not a storm system in itself. So the plaintiffs‘ injuries cannot be
shown to be proximately connected to the operation of such a sys-
tem, as the only allegation here is in connection with UDOT‘s ef-
forts in connection with this culvert.
                                 IV
  ¶57 For the above reasons we hold that UDOT failed to carry its
burden of establishing that there is no genuine issue of material
fact and that it is entitled to judgment as a matter of law. In re-
versing the entry of summary judgment, however, we do not
deem UDOT categorically ineligible for immunity. We simply
hold that it has failed to carry its burden on the record before us.
   ¶58 In remanding, we leave open the possibility that UDOT
may yet advance evidence that plaintiffs‘ injuries were proximately
caused by its ―management‖ of ―flood waters‖ as those terms are
defined above. To the extent it can do so, moreover, we note that
it may ultimately qualify for immunity to the extent the plaintiffs‘
injuries are proximately connected to that activity.
                           ——————




                                 23